DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Pursuant to the amendment dated 08/18/2021, claims 1-9 have been cancelled and claims 11-23 have been added.
Claims 10-23 are pending and under current examination.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 10-12 are objected to because of the following informalities:  

Claim 10, line 3 recites “…applying an antimicrobially effective amount of a highly aqueous topical which…”  The word “composition appears to have been left out of the claim.  

Claims 11 and 12 recite “other than the amounts of the at least one first cationic surfactant having antimicrobial or germicidal properties or salt form thereof and with the at least one different, second quaternary ammonium cationic surfactant or salt form thereof”.  The phrase “and with” is awkward.  The readability of the claim would be improved by replacing the word “with” with “the amount of” in the phrase above, i.e.: “other than the amount[[s]] of the at least one first cationic surfactant having antimicrobial or germicidal properties or salt form thereof and the amount of the at least one different, second quaternary ammonium cationic surfactant or salt form thereof”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the examiner is unable to locate support in the parent applications for the upper limit on percentage of second cationic surfactant of “about 2.25%”, the lower limit on first cationic surfactant of “ about 0.022%”, or the upper limit on the first cationic surfactant of “ about 0.247%” in any of the parent applications. The instant application is a continuation of 17/032,585, which is a continuation of 15/848,992, in turn a continuation of 13/820,617, which claims priority to PCT/GB2012/051398 and US Provisional Application No. 61/498,667.  The examiner is unable to locate support for the subject matter noted above in any of the parent applications and therefore these limitations are considered new matter under 35 USC 112(a).  The examiner notes that on page 9 of the remarks filed in the parent application Serial No. 17032585 on 06/20/2022, Applicant had provided an explanation of the support for the numerical values that are the end points of the ranges noted to be new matter above in the instant case.  While there was support for the exact values recited in the claims, there is not support for the range implied by the word “about” in the phrases noted above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "at least one second quaternary ammonium cationic surfactant" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “second quaternary ammonium cationic surfactant” implies that there is a first quaternary ammonium cationic surfactant.  Claim 10 requires a first cationic surfactant; however, this is broader than quaternary ammonium cationic surfactant, therefore “second quaternary ammonium cationic surfactant” does not properly find antecedent basis in “first cationic surfactant”.  Amending the claim to use consistent terminology for the surfactants would obviate the rejection.

Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 recites the limitation "the oxyalkylenated compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the second cationic surfactant" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the at least second cationic surfactant" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the at least first cationic surfactant" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the second cationic surfactant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the second cationic surfactant" in line 4 and also in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 19 and 20, the parentheses surrounding the ATCC numbers for the bacteria species recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention or are merely providing examples.  See MPEP 2173.05(d).  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 08/18/2021) in view of Fraud et al. (Journal of Antimicrobial Chemotherapy, Vol 56, pages 672-677; publication year: 2005).

With regard to claims 10-13, Dyer discloses an antimicrobial composition (abstract) comprising from 0.05 to 5 % by weight benzalkonium chloride (i.e. a first cationic surfactant having antimicrobial or germicidal properties; col 5, lines 65-66), from 0.5 to 20 % by weight of a surfactant system comprising at least one nonionic, cationic or amphoteric surfactant, and at least about 60 % by weight of water.  The surfactants in the surfactant system include cetyl trimethyl ammonium chloride (i.e. wherein R4 in formula (I) is C16; col 9, lines 16-18) and several amine oxides (col 9, lines 22-24).  In an example, Dyer discloses a composition containing 96.1% water, benzalkonium chloride, cetyl trimethyl ammonium chloride, and cocamidopropylamine oxide (example 3, table spanning col 16-17).  With respect to the limitation regarding the percentage of amine oxide surfactant relative to all other surfactants in the composition exclusive of the first cationic surfactant and second cationic quaternary ammonium surfactant, the example composition contains other surfactants in excess of the amount permitted by the instant claims; however, Dyer’s broader disclosure embraces compositions having less or no further surfactants besides the amine oxide surfactant:  The essential elements of Dyer’s composition are the benzalkonium chloride, the surfactant system that may contain the second cationic surfactant (i.e. the second quaternary ammonium compound) and the amine oxide (col 5, line 65 to col 6, line 17), therefore the examiner considers Dyer to embrace embodiments in which the amine oxide is the sole further surfactant present in the composition.  The pH of the example is not disclosed but Dyer states that the composition should have a pH of between 3 and 8 (col 8, lines 60-63).  This range in pH overlaps with the range required by the instant claims (MPEP 2144.05).  Dyer discloses several examples including nail treatment solutions, handwashes, and mouthwashes (example 1, col 14; example 3, col 16; and example 6, and col 18), which the examiner considers to meet the limitation of pourable and unpressurized.  In view of the instant specification and general meaning in the art, the intended outcome of the claimed method “wherein said application reduces the incidence of undesired microorganisms present on the treated topical surface, other body area, or hair” recited in claim 10, lines 24-26 is interpreted to limit the instant method to compositions for providing benefit to a surface of the body or other body area or hair.  In the example, the composition is applied to non-living surfaces, but a step in Dyer’s method invention of applying the composition to a topical surface, body surface, or hair would have been prima facie obvious because this is the purpose of Dyer’s invention (abstract).  The composition has the effect of reducing undesirable microorganisms on the body (abstract).  
That Dyer discloses an embodiment containing each of the surfactants noted above (e.g. see table in col 12) is sufficient to establish a prima facie case of obviousness under 35 USC 103 with respect to instant claim 10 for the reasons described above; however the examiner also notes that amine oxide surfactants were also known to have an antimicrobial effect at the time of the instant invention: 
Fraud discloses that amine oxide surfactant has a strong bactericidal effect against a strain of Streptococcus bacteria (title, abstract).  
It would have been prima facie obvious for one of ordinary skill in the art to include an amine oxide surfactant in Dyer’s composition.  One would have been further motivated to focus on the amine oxide surfactants in Dyer’s invention in order to provide greater anti-bacterial potency to the composition and would have had reasonable expectation of success because Dyer contemplates this type of surfactant.  
With regard to claims 15-17, as noted above Dyer renders obvious a method of applying a pourable unpressurized composition containing benzalkonium chloride, cetyl trimethyl ammonium chloride, and an amine oxide surfactant as the predominant further surfactant, having water and pH within the claimed range such that unwanted microorganisms are diminished.  As detailed above, the amounts of the three surfactants and the water in the Dyer composition overlap with the amounts required by the instant claims.  See MPEP 2144.05 regarding overlapping ranges:  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  With regard to the ratio of first cationic surfactant to second cationic surfactant that is a quaternary ammonium surfactant recited in the instant claims, the examiner considers arriving at optimal concentrations to achieve antimicrobial effect and topical applicability to be a matter of routine testing of several different amounts of each surfactant.  As noted above, the ranges in amount of the surfactants disclosed by Dyer overlap with the amounts required by the instant claims.  This would give the artisan of ordinary skill a starting point for optimizing the amounts of each surfactant.  Therefore, the examiner does not consider the ratio of first to second cationic surfactant required by the instant claims to patentably define over the prior art.  See MPEP 2144.05, as noted above.  
With respect to instant claims 19 and 20, which require that the method result in efficacy against certain microbes, the examiner considers this property optimizable within the meaning of MPEP 2144.05 and therefore prima facie obvious.  Dyer teaches the same ingredients as required by the instant claims in embodiments of their invention and teaches overlapping ranges of concentration.  Dyer also teaches treating Pseudomonas aeruginosa, ATCC #9027, AND Staphylococcus aureus , ATCC #6538 (col 17, lines 15-25).   The objective is an antimicrobial effect of the composition, therefore, optimizing concentration of each surfactant to achieve said antimicrobial effect would be a matter of routine optimizing of concentrations of the surfactants taught for this purpose for one having ordinary skill in the art.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 08/18/2021) in view of Fraud et al. (Journal of Antimicrobial Chemotherapy, Vol 56, pages 672-677; publication year: 2005) as applied to claims 10-13, 15-17, 19, and 20 above, and further in view of Weiner et al. (US 2005/0232894; publication date: 10/20/2005; cited in the IDS filed on 09/25/2020).

The relevant disclosure of Dyer is set forth above.  Dyer does not disclose using a polyethylene glycol having from 100 to 200 ethylene oxide units; however Dyer discloses adding thickeners to the composition and polyethylene glycol having from 100 to 200 ethylene oxide units were known to serve this function in antimicrobial compositions for topical application at the time of the instant invention:
Weiner discloses that PEG-150 distearate (which page 2 of the instant specification indicates to have 150 EO units) can function in antimicrobial skin treatment compositions (abstract) to thicken the composition (para 0043).  It would have been prima facie obvious to use PEG-150 distearate as a thickener in Dyer’s composition because this substance was known at the time of the instant invention to be useful for this purpose.  See MPEP 2144.07 regarding art-recognized suitability.  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 08/18/2021) in view of Fraud et al. (Journal of Antimicrobial Chemotherapy, Vol 56, pages 672-677; publication year: 2005) as applied to claims 10-13, 15-17, 19, and 20 above, and further in view of Schnyder et al. (US 2002/0032241; publication date: 03/14/2002).  

The relevant disclosure of Dyer is set forth above.  Dyer discloses testing efficacy of the composition against P. aeruginosa and S. aureus according to M26-T of NCCLS (col 17, lines 26-28), but does not disclose testing the composition according to EN 1276.
Schnyder discloses that EN 1276 is a method that can be used to test for bactericidal efficacy of surface active preparations (0132) and particularly for P. aeruginosa and S. aureus (table following 0135).  
It would have been prima facie obvious to optimize Dyer’s compositions for efficacy as measured by EN 1276 because this was a known method for testing efficacy of antimicrobial compositions at the time of the instant invention.  See MPEP 2143(D).

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dyer et al. (US 6,087,400; issue date: 07/11/2000; cited in the IDS filed on 08/18/2021) in view of Fraud et al. (Journal of Antimicrobial Chemotherapy, Vol 56, pages 672-677; publication year: 2005) as applied to claims 10-13, 15-17, 19, and 20 above, and further in view of Engineering360, ASTM International - ASTM E1054-08 Website; protocol publication date: 04/01/2008; website retrieved from the internet on 12/13/2022).

The relevant disclosure of Dyer is set forth above.  Dyer renders obvious a method of applying a composition according to instant claims 21-23 as set forth above for claims 10-13, 15-17, 19, and 20.  Dyer discloses further testing efficacy of the composition against P. aeruginosa and S. aureus according to M26-T of NCCLS (col 17, lines 26-28), but does not disclose testing the composition according to ASTM E 1054-08.
Engineering360 discloses that ASTM E 1054-08 is a method that can be used to test for bactericidal efficacy of antimicrobial agents (0132) and particularly for P. aeruginosa and S. aureus (page 1).  
It would have been prima facie obvious to optimize Dyer’s compositions for efficacy as measured by ASTM E 1054-08 because this was a known method for testing efficacy of antimicrobial compositions at the time of the instant invention.  See MPEP 2143(D).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-37 of copending Application No. 17032585 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims render obvious the instant claims.
Inter alia, the claims of the ‘585 application embrace a composition falling within the scope of the instant claims.  Specifically, the copending claims embrace a highly aqueous, antimicrobially effective topical composition which comprises: at least one first cationic surfactant or salt thereof having the structure recited in claim 15 of the ‘462 application and having antimicrobial or germicidal properties or salt form thereof, at least one second quaternary ammonium cationic surfactant or salt form thereof having antimicrobial or germicidal properties  according to the structure of formula I, recited in claim 1 of the ‘462 application wherein: R1 is a C20 - C36, preferably an unsubstituted alkyl moiety, R2, R3 and R4 are each independently C1-C3 alkyl moieties, and, X is a salt forming counterion which renders the second quaternary surfactant water soluble or water dispersible, wherein the said second quaternary ammonium cationic surfactant or salt form thereof is different from the said first cationic surfactant or salt form thereof, and, an amine oxide nonionic surfactant which is the predominant further surfactant in the composition, at least 75%wt. water; wherein the composition has a pH in the range of 4.5 - 6, and is a, pourable unpressurized liquid.  The composition is effective against the same strains of bacteria recited in the instant claims.  
The claims are directed to the composition; however, the invention embraces a method of treating surfaces with the claimed composition, see page 3 of the ‘585 specification.  
The examiner has relied upon the specification to delineate the scope of the invention embraced by the ‘585 application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617